DETAILED ACTION
1.	Claims 1, 7-10, 13-15, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 9/1/2020 and 3/9/2021 are considered.

Claim Interpretation
MPEP 2111.04 recites “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

4.	Claims 1, 10, and 18 recite contingent limitations. For example claim 1 recites the contingent limitations “upon determining that the target message is a text message…”, “upon determining that the target message is a voice message…”, “upon determining that the target message is an image message…”, and “upon determining that the target message is a video message…”. 
Accordingly, as these claims recite contingent limitations, these claims and claims that depend therefrom are interpreted in view of MPEP 2111.04.

Specification
5.	The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 7-10, 13-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…determining a type of the target message, wherein upon determining that the target message is a text message…upon determining that the target message is a voice message… upon 
Claims 10 and 15 recite similar subject matter as claim 1 and are rejected for similar reasons.   
Claims 7-9, 13-14, and 18-20 are rejected based on their respective dependency to one of claims 1, 10, and 15. 









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the same associative identification added for the remarking message and the target message".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 18 recite similar subject matter as claim 8 and are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2018/0203586 A1) and further in view of Hoshino et al. (US 2012/0023447 A1) and White et al. (US 2015/0373281 A1).

(Fig. 4 element 410, Fig. 5 element 520, Paragraph 0030 lines 8-11, Paragraph 0033 lines 1-7, Paragraph 0034 lines 5-17, Paragraph 0047, Paragraph 0055, and Paragraph 0066 lines 38-53: selection of an area of a 1st message of a chat (instant) message): 
determining a type of the target message, wherein (Paragraph 0030 lines 8-11: data included in message includes text, audio (voice), video, and/or photos (image))  
upon determining that the target message is a text message, the at least a part of the target message is at least a part of the text message (Paragraph 0047 lines 15-16 and Paragraph 0066 lines 43-47: portion of text selected); 
upon determining that the target message is a voice message, the at least a part of the target message is at least a segment of the voice message (Paragraph 0047 lines 11-14, Paragraph 0067, Paragraph 0074, Paragraph 0080 lines 3-4: an area of interest of an object of a message, where messages can include audio, video, photos, etc. and therefore includes an area of interest with respect to an audio (voice) object of a message); 
upon determining that the target message is an image message, the at least a part of the target message is at least a region of the image message, and the mark adding operation is a click selecting operation (Fig. 11A, Paragraph 0047 lines 6-7, Paragraph 0055 lines 1-4, Paragraph 0067, Paragraph 0074, Paragraph 0080 lines 3-4, and Paragraph 0080 lines 4-13: area of interest of a photo (image) object is selected through a selection technique that includes a click); 
upon determining that the target message is a video message, the at least a part of the target message is at least a segment of the video message (Paragraph 0047 lines 11-14, Paragraph 0067, Paragraph 0074, Paragraph 0080 lines 3-4: an area of interest of an object of a message, where messages can include audio, video, photos, etc. and therefore includes an area of interest with respect to a video object of a message); 
acquiring an input remarking message according to the mark adding operation (Fig. 4 element 430, Fig. 5 elements 530-540, Fig. 8B, Paragraph 0051, Paragraph 0052, Paragraph 0056, Paragraph 0058, and Paragraph 0070: text is added to a text message box); 
and outputting the at least the part of the target message and a marking identification for the remarking message simultaneously, wherein the marking identification comprises the remarking message and an associative identification for associating the remarking message with the target message (Fig. 5 element 550, Fig. 8C, Fig. 11C, Paragraph 0033 lines 3-7, Paragraph 0036, Paragraph 0037, Paragraph 0051, Paragraph 0059, Paragraph 0060, Paragraph 0061, Paragraph 0062, Paragraph 0071 lines 4-8, and Paragraph 0080 lines 16-19: message is displayed simultaneously including part of target message, remarking message, a link to target message, and the name of a user providing the remarking message).
While Cohen teaches acquiring a mark adding operation for at least a part of a target message and upon determining that the target message is a text message, the at least a part of the target message is at least a part of the text message, they fail to show the mark adding operation is a sliding operation from left to right or from right to left in a display region, as recited in the claims.  Hoshino teaches an operation (e.g. selecting text) similar to that of Cohen.  In addition, Hoshino further teaches
selecting a portion of text utilizing a slide operation from left to right (Fig. 5 and Paragraph 0142).
It would have been obvious to one of ordinary skill in the art, having the teachings of Cohen and Hoshino before him before the effective filing date of the claimed invention, to modify the acquiring a mark adding operation for at least a part of a target message and upon determining that the target Paragraph 0047 lines 5-6 and Paragraph 0066 lines 40-44. Accordingly, one skilled in the art would recognize that other known applicable selection techniques could be utilized including that described by Hoshino.
While Cohen teaches acquiring a mark adding operation for at least a part of a target message, upon determining that the target message is a voice message, the at least a part of the target message is at least a segment of the voice message, and upon determining that the target message is a video message, the at least a part of the target message is at least a segment of the video message, they fail to show the mark adding operation is a segment selecting operation which includes a starting time point and an ending time point, as recited in the claims.  White teaches an operation (e.g. selecting area of interest of audio/video) similar to that of Cohen.  In addition, White further teaches  
selecting a portion of audio/video by utilizing an operation that defines starting and ending time points (Fig. 3A, Fig. 3B, Fig. 6 elements 606, Paragraph 0050, Paragraph 0065 lines 2-3, and Paragraphs 0067-0070: selected portion of audio or video is accomplished utilizing borders (e.g. start and end) that each correspond to time positions).    
Paragraph 0047 lines 5-6 and Paragraph 0066 lines 40-44. Accordingly, one skilled in the art would recognize that other known applicable selection techniques could be utilized including that described by White.

In regard to claim 7, Cohen discloses wherein the outputting a marking identification for the remarking message comprises: displaying the associative identification directing at the remarking message and the target message, where the associative identification is an identifier pointing to the (Fig. 5 element 550, Fig. 8C, Fig. 11C, Paragraph 0033 lines 3-7, Paragraph 0036, Paragraph 0037, Paragraph 0051, Paragraph 0059, Paragraph 0060, Paragraph 0061, Paragraph 0062, Paragraph 0071 lines 4-8, and Paragraph 0080 lines 16-19: message is displayed simultaneously including part of target message, remarking message, a link to target message, and the name of a user providing the remarking message).

In regard to claim 8, Cohen discloses wherein the outputting a marking identification for the remarking message comprises displaying the same associative identification added for the remarking message and the target message, where the associative identification comprises at least one of a frame, a symbol, or format transformation (Fig. 5 element 550, Fig. 8C, Fig. 11C, Paragraph 0033 lines 3-7, Paragraph 0036, Paragraph 0037, Paragraph 0051, Paragraph 0059, Paragraph 0060, Paragraph 0061, Paragraph 0062, Paragraph 0071 lines 4-8, and Paragraph 0080 lines 16-19: message is displayed simultaneously including part of target message, remarking message, a link to target message, and the name of a user providing the remarking message). 

In regard to claim 9, Cohen discloses wherein the marking identification further comprises information of a user adding the remarking message (Fig. 5 element 550, Fig. 8C, Fig. 11C, Paragraph 0033 lines 3-7, Paragraph 0036, Paragraph 0037, Paragraph 0051, Paragraph 0059, Paragraph 0060, Paragraph 0061, Paragraph 0062, Paragraph 0071 lines 4-8, and Paragraph 0080 lines 16-19: message is displayed simultaneously including part of target message, remarking message, a link to target message, and the name of a user providing the remarking message).



In regard to claims 15, 18, and 19, medium claims 15, 18, and 19 correspond generally to method claims 1, 7, 8, and 9, and recite similar features in device form, and therefore are rejected under the same rationale.

NOTE: The claimed “to facilitate users of a group chatting application to locate the target message, and timely check the target message and the remarking message through a group chatting application, thereby reducing time for finding the target message” is merely an intended use which is not afforded patentable weight, see at least MPEP 2103(I)(C). 

In regard to claim 20, Cohen discloses a mobile phone implementing the message processing method, the mobile phone comprising a touch screen and a speaker (Paragraph 0047 lines 18-20, Paragraph 0174 lines 11-13, and Paragraph 0177 line 6), the method further comprising displaying the target message on the touch screen or playing the target message on the speaker, wherein the mobile phone is configured to facilitate users of a group chatting application to locate the target message, and timely check the target message and the remarking message through a group chatting application, thereby reducing time for finding the target message (Fig. 8C: chatting application displayed that displays the target message and remarking message which therefore facilitates locating target message and timely checking the target message and remarking message through an application). Accordingly, the combination of Cohen, Hoshino, and White teaches a mobile phone implementing the message processing method according to claim 1, the mobile phone comprising a touch screen and a speaker, the 

Response to Arguments
9.	The arguments filed 10/13/2020 have been fully considered but are moot in view of the claim amendments and new grounds of rejection. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173